,DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/24/2019, 7/15/2020, and 9/30/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capelli et al. (U.S. Pub. No. 20140257144) hereinafter Capelli.
Regarding claim 3, Capelli teaches:

a housing defining a chamber and a shockwave outlet, the chamber being configured to be filled with a liquid ([0071], “In the embodiment shown, apparatus 10 comprises: a housing 14 defining a chamber 18 and a shockwave outlet 20; a liquid (54) disposed in chamber 18“); 
a plurality of electrodes configured to be disposed in the chamber to define one or more spark gaps ([0071], “plurality of electrodes (e.g., in spark head or module 22) configured to be disposed in the chamber to define one or more spark gaps;”); 
a plurality of capacitors ([0098], capacitors 424a, 424b, 424c; figure 5 depicts a schematic diagram of one embodiment 400 of a pulse-generation system for use in or with some embodiments of the present systems; [0099]) carried by the housing ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; [0098]-[0099], spark head 22b in figure 5 shows capacitors 424a, 424b, 424c) and in electrical communication with the plurality of electrodes (figure 5 shows capacitors 424a-c are connected to electrodes at spark gaps 412a-c; [0098]-[0099]); and 
where the plurality of electrodes is configured to be coupled to a pulse-generation system ([0071], pulse generation system 26 configured to apply voltage pulses to the electrodes; [0072]-[0080]) such that: 
(i) the housing is movable relative to the pulse-generation system ([0027], the plurality of electrodes are configured to be removably coupled to the pulse generation 
(ii) the pulse-generation system ([0071], pulse generation system 26) is in electrical communication with the plurality of electrodes ([0071], pulse generation system 26 configured to apply voltage pulses to the electrodes) and the plurality of capacitors ([0036], the pulse generation system includes a plurality of charge/discharge circuits… each capacitive/inductive coil circuit comprises: a capacitor) such that the plurality of electrodes ([0024], a pulse generation system is configured to apply the voltage pulses to the plurality of electrodes; [0071]-[0075]; [0098]-[0099]) and the plurality of capacitors ([0036], a pulse generation system configured to repeatedly store and release an electric charge; [0071]-[0075]; [0098]-[0099]) can simultaneously ([0087], during the period of time in which member 172 travels downward, the pulse generation system can re-charge and apply an electric potential between electrodes) receive voltage pulses from the pulse-generation system ([0024], the pulse generation system is configured to apply the voltage pulses to the plurality of electrodes; [0036], a pulse generation system configured to repeatedly store and release and electric charge; [0071]-[0075]; [0085]-[0090]; [0098]-[0099], these cited portions further describe the electrodes and pulse generation system structural elements such as the plurality of capacitors); and 
where the plurality of capacitors are configured to, upon reaching a threshold charge ([0104], large spark gaps that conduct when the threshold voltage is achieved), discharge to the plurality of electrodes ([0037], the pulse generation system is 
Regarding claim 44, Capelli teaches:
A method of producing a compressed acoustic wave using an apparatus for generating therapeutic shock waves (abstract, [0003], “the present invention relates generally to therapeutic uses for shock waves or shockwaves”; [0025]), the method comprising: 
applying voltage pulses to a plurality of electrodes ([0071], pulse generation system 26 configured to apply voltage pulses to the electrodes) in a chamber defined by a housing and filled with liquid ([0071], a housing 14 defining a chamber 18 and a shockwave outlet 20… a liquid 54 disposed in chamber 18) such that portions of the liquid begin to vaporize and ionize ([0071], capacitive/inductive coil system 26 is configured to apply the voltage pulses to the electrodes such that portions of the liquid are vaporized) to provide an inter-electrode conductive path ([0071], to propagate shockwaves through the liquid and the shockwave outlet); 
applying voltage ([0036], a pulse generation system configured to repeatedly store and release and electric charge; [0104]) to a plurality of capacitors ([0098], capacitors 424a, 424b, 424c; figure 5 depicts a schematic diagram of one embodiment 400 of a pulse-generation system for use in or with some embodiments of the present systems; [0099]) carried by the housing ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; spark head 22b in figure 5 shows capacitors 424a, 424b, 424c; [0098]-[0099]) and in electrical communication with the plurality of electrodes (figure 5 shows capacitors 424a-c are 
upon the plurality of capacitors reaching a threshold charge ([0104], large spark gaps that conduct when the threshold voltage is achieved), discharging the plurality of capacitors to the electrodes ([0037], the pulse generation system is configured to be coupled to a plurality of electrodes of a spark module to discharge the charge/discharge circuits through the electrodes ;[0071]-[0075]; [0085]-[0090]; [0098]-[0099], these cited portions further describe the electrodes and pulse generation system structural elements such as the plurality of capacitors) to generate an inter-electrode arc along the established inter-electrode conductive path and thereby generate of at least one acoustic shock wave ([0104], a discharge begins… the resulting spark between the electrodes results in vaporization of a portion of the liquid into a rapidly expanding gas bubble which releases a shock wave).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli as applied to claim 3 above, and further in view of Stevenson et al. (U.S. Pub. No. 20150217111) hereinafter Stevenson. 
Regarding claim 4, primary reference Capelli teaches all of the limitations of claim 3. Primary reference Capelli further teaches:
the pulse-generation system is configured to apply voltage pulses simultaneously ([0024]-[0029], voltage pulses to the plurality of electrodes; [0036], “In some embodiments, the pulse-generation system is configured to apply voltage pulses to the plurality of electrodes at a rate of between 20 Hz and 200 Hz. In some embodiments, the pulse-generation system is configured to apply voltage pulses to the plurality of electrodes at a rate of between 50 Hz and 200 Hz.”; [0071], apply voltage pulses;   [0093]-[0094]; [0095]-[0099], describe the application of voltage pulses to the plurality of electrodes which is considered to be a simultaneous application as it is applied to multiple electrodes)to: 
the plurality of electrodes to begin to vaporize and ionize portions of the liquid to provide at least one inter-electrode conductive path between the plurality of electrodes ([0024]-[0026]; [0071], “In this embodiment, the capacitive/inductive coil system 26 is configured to apply the voltage pulses to the electrodes such that portions of the liquid are vaporized to propagate shockwaves through the liquid and the shockwave outlet“; [0072]-[0074]; [0079], “For example, after a pulse vaporizes an amount of liquid in a spark gap the vapor must either return to its liquid state or must be displaced by a different portion of the liquid that is still in a liquid state”; [0080]; [0087]), and 

the discharge to the plurality of electrodes generates one or more arcs along the one or more inter-electrode conductive paths to vaporize additional portions of the liquid and generate one or more acoustic shock waves ([0087]-[0089], “a spark will arc between these two electrodes to release the electric pulse to vaporize liquid between these two electrodes. The expansion of vapor between electrodes 100d-2 and 100f then drives member 172 and electrode 100d-1 upward toward electrode 100e”;  “In particular, the distance between electrodes at which current arcs between the electrodes is a function of electrode material and electric potential“).
Primary reference Capelli further fails to teach:
where: 
each of the plurality of capacitors is planar; and 
However, the analogous art of Stevenson of utilizing medical devices with electrodes (abstract, [0027]) teaches:
where: 
each of the plurality of capacitors is planar ([0027], “the conductive pathway on the body fluid side is connectable to an implantable lead conductor with at least one electrode. A filter capacitor is disposed within the conductive housing on the device side; [0028], “The filter capacitor may be selected from the group consisting of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the planar capacitors as taught by Stevenson because using a planar capacitor configuration reduces the height of the capacitors and provides a smaller overall system and increases space for other hardware components. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli as applied to claim 3 above, and further in view of Wiksell (U.S. Pat. No. 5259368) hereinafter Wiksell, in view of Stevenson, in view of Schrom (U.S. Pat. No. 3234429) hereinafter Schrom, in further view of Padberg (U.S. Pat. No. 3364708) hereinafter Padberg. 
Regarding claim 5, primary reference Capelli teaches all of the limitations of claim 3. Primary reference Capelli further fails to teach:
where: 
the plurality of capacitors are arranged in a circuit having an overall inductance of between 2 nH and 200 nH; and 
However, the analogous art of Wiksell of an apparatus for comminuting concretions on a patient’s body using spark gaps (abstract) teaches:
the plurality of capacitors are arranged in a circuit having an overall inductance of between 2 nH and 200 nH (col 2, lines 38-50, “the inductance for the entire discharge 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the plurality of capacitors within the 2 nH to 200 nH inductance range as taught by Wiksell because it enables the generation of a shock wave front with the desired time derivative (col 2, lines 45-50). 
Primary reference Capelli further fails to teach:
the plurality of capacitors comprises between 2 and 20 sets of capacitors with the sets of capacitors connected in parallel
However, the analogous art of Stevenson of utilizing medical devices with electrodes (abstract, [0027]) teaches:
the plurality of capacitors comprises between 2 and 20 sets of capacitors with the sets of capacitors connected in parallel ([0236], “Since the high voltage protection capacitors are not in series, but in fact in parallel, it would be well known to any electrical engineer that they could be placed anywhere along the length of the conductors 136a-d.”, as there are multiple capacitors these are considered to be at least 2 sets of capacitors)., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Wiksell to incorporate the multiple sets of capacitors in parallel as taught by Stevenson because the capacitors serve to dissipate 
Primary reference Capelli further fails to teach:
each set of capacitors comprises 10 or more capacitors, or a combination thereof
However, the analogous art of Schrom of an electrical circuit for generating pulses of high electric energy and transmitting them to a spark discharge gap (col 1, lines 8-15) teaches:
each set of capacitors comprises 10 or more capacitors, or a combination thereof (col 4, lines 53-75, “capacitor 1 is a bank of 18 parallel connected capacitors having a total capacitance of 135 mF”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Wiksell, and Stevenson to incorporate the use of more than 10 capacitors as taught by Schrom because it offers a lower total capacitance with a higher voltage drop, which provides the necessary high voltage for spark gap generation. 
	Primary reference Capelli further fails to teach:
each set of capacitors comprises capacitors in series
However, the analogous art of Padberg of an electrical discharge method for generating a shock wave (col 1, lines 10-15) teaches:
each set of capacitors comprises capacitors in series (figure 3b, shows multiple sets of capacitors with individual capacitors in series; see also col 12, lines 35-75 and col 13, lines 1-21)
. 
Claims 10, 13-14, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli as applied to claims 3 or 44 above, and further in view of Strommer et al. (U.S. Pub. No. 20180078774) hereinafter Strommer. 
Regarding claim 10, primary reference Capelli teaches all of the limitations of claim 3. Primary reference Capelli further fails to teach:
where the plurality of capacitors is coupled to a plurality of stackable circuit boards including 
a first stackable circuit board, and a second stackable circuit board coupled to the first stackable circuit board
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for stimulation medical use (abstract, [0028]; [0064]) teaches:
where the plurality of capacitors is coupled to a plurality of stackable circuit boards ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a 
a first stackable circuit board, and a second stackable circuit board coupled to the first stackable circuit board ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the stackable circuit board feature as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). 
Regarding claim 13, the combined references of Capelli and Strommer teach all of the limitations of claim 10. Primary reference Capelli further fails to teach:
where 
a first portion of the plurality of capacitors is coupled to the first stackable circuit board, and 

However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for stimulation medical use (abstract, [0028]; [0064]) teaches:
where 
a first portion of the plurality of capacitors is coupled to the first stackable circuit board ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14), and 
a second portion of the plurality of capacitors is coupled to the second stackable circuit board ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14).

Regarding claim 14, the combined references of Capelli and Strommer teach all of the limitations of claim 13. Primary reference Capelli further fails to teach:
where the first portion of the plurality of capacitors is disposed on a first side of a first stackable circuit board, and 
the second portion of the plurality of capacitors is disposed on a second side of a second stackable circuit board, and the second side of the second circuit board is opposite the first side of the first stackable circuit board
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for stimulation medical use (abstract, [0028]; [0064]) teaches:
where the first portion of the plurality of capacitors is disposed on a first side of a first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the 
the second portion of the plurality of capacitors is disposed on a second side of a second stackable circuit board, and the second side of the second circuit board is opposite the first side of the first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Strommer to incorporate the stackable circuit board feature with capacitors on opposite sides of stackable boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). Furthermore, electronic components may be placed on the folded set of circuit boards in such as manner as to optimize the volume consumption the electronic components occupy on the circuit board once the circuit boards are folded over one another. For example, tall electronic components may be positioned over short electronic components when the circuit boards are folded ([0065]). 
Regarding claim 45, primary reference Capelli teaches all of the limitations of claim 44. Primary reference Capelli further teaches:

Primary reference Capelli further fails to teach:
where the plurality of capacitors is coupled to a plurality of stackable circuit boards
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the plurality of capacitors is coupled to a plurality of stackable circuit boards ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the stackable circuit board feature as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). 
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Strommer as applied to claim 14 above, and further in view of Hayworth et al. (U.S. Pat. No. 6515842) hereinafter Hayworth, in further view of Chapman (U.S. Pat. No. 3475646) hereinafter Chapman. 
Regarding claim 17, the combined references of Capelli and Strommer teach all of the limitations of claim 14. Primary reference Capelli further fails to teach:
the first portion of the plurality of capacitors is coupled to the first stackable circuit board in a pattern; 
the second portion of the plurality of capacitors is coupled to the second stackable circuit board in a pattern
However, the analogous art of Hayworth of a capacitor array device for use with electrode plates (abstract) teaches:
the first portion of the plurality of capacitors is coupled to the first stackable circuit board in a pattern (a capacitor array is provided in which the first set of capacitor plates of the first capacitor, col 3, lines 23-25; first set of capacitor plates comprise at least a first top plate and a first bottom plate… wherein the first top plate and the second top -plate are not aligned at the same vertical level within the array, col 3, lines 27-33; col 8, lines 52-65; figure 5 shows the capacitors arranged in a pattern with col 9, lines 11-55 describing in further detail the figure 7 which shows the sets of capacitors arranged on the circuit board design); 
the second portion of the plurality of capacitors is coupled to the second stackable circuit board in a pattern (the second set of capacitor plates comprise at least a second top plate and a second bottom plate, wherein the first top plate and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Strommer to incorporate the patterned capacitor layout as taught by Hayworth because it enables the production of multi-capacitor arrays in different package sizes and capacitance ratios which enhances production efficiency for different desired capacitance values for a corresponding device (col 9, lines 44-50). 
Primary reference Capelli further fails to teach:
the plurality of capacitors are coupled in a circular pattern; 
However, the analogous art of Chapman of a spark gap device for high intensity gap discharge production (abstract) teaches:
the plurality of capacitors are coupled in a circular pattern (figure 2, shows capacitors 20, 21, 22, 23, 24, and 25 are arranged in a circular pattern -about an axis; for example the axis A.; col 3, lines 3-35); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, and Hayworth to incorporate the capacitors coupled in a circular pattern as taught by Chapman because it enables the use of spark gap electrodes in a position that is coincident with the axis that the capacitors are 
Primary reference Capelli further fails to teach:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along outer edges of the stackable circuit boards.
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along outer edges of the stackable circuit boards ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the connection cables 366 disposed along outer edges of the stackable circuit boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, and Chapman to incorporate the use of connectors at outer edges of the stackable circuit boards as taught by Strommer because it reduces the space between the stackable circuit boards by moving the flat cable connector wires to the lateral surface. This produces a more compact hardware package and reduces size of the overall device ([0050]). 

A first and second stackable circuit board with a plurality of capacitors 
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
A first and second stackable circuit board with a plurality of capacitors ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, and Chapman to incorporate the use of the stackable circuit boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). 
Primary reference Capelli further fails to teach:

However, the analogous art of Chapman of a spark gap device for high intensity gap discharge production (abstract) teaches:
where a portion of the plurality of capacitors is configured to cause current to flow from the outer edge of the first stackable circuit board towards a center of the stackable circuit board (figure 2, shows capacitors 20, 21, 22, 23, 24, and 25 are arranged in a circular pattern -about an axis; for example the axis A.; col 3, lines 3-35. The current flow moves from an outer edge of the circular capacitors to the axis A which is where the electrodes 30 and 31 are located which form the spark gap. ), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, and Chapman to incorporate the current flow from an outer edge of circular capacitors to a central axis within the circular pattern as taught by Chapman because it enables the use of spark gap electrodes in a position that is coincident with the axis that the capacitors are arranged circularly around. This produces an equivalent distance from each capacitor to the spark gap electrodes and enhances operating efficiency and minimizes inductance so that the time constant of the circuit is a practical minimum (col 3, lines 23-28). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Capelli as applied to claim 3 above, and further in view of Fletcher et al. (U.S. Pat. No. 3983749) hereinafter Fletcher, in view of Saito (U.S. Pub. No. 20170301474) hereinafter Saito, in further view of Nousiainen et al. (U.S. Pub. No. 20170202514) hereinafter Nousiainen. 
Regarding claim 22, primary reference Capelli teaches all of the limitations of claim 3. Primary reference Capelli further teaches:
the pulse-generation system is configured to provide an inter-electrode conductive path by applying voltage to charge the plurality of capacitors during  a period that the pulse-generation system applies voltage to the plurality of electrodes ([0036], a pulse generation system configured to repeatedly store and release and electric charge; [0071]-[0075]; [0085]-[0090]; [0098]-[0099], these cited portions further describe the electrodes and pulse generation system structural elements such as the plurality of capacitors; [0104], large spark gaps that conduct when the threshold voltage is achieved); and 
the plurality of capacitors are configured to, upon reaching the threshold charge, discharge to the plurality of electrodes to generate one or more arcs along the inter-electrode conductive paths to vaporize additional portions of the liquid and generate one or more acoustic shock waves (0087]-[0089], “a spark will arc between these two electrodes to release the electric pulse to vaporize liquid between these two electrodes. The expansion of vapor between electrodes 100d-2 and 100f then drives member 172 and electrode 100d-1 upward toward electrode 100e”;  “In particular, the distance between electrodes at which current arcs between the electrodes is a function of electrode material and electric potential“).
Primary reference Capelli further fails to teach:
where: 

However, the analogous art of Fletcher of a high voltage electrode based shock wave apparatus utilizing spark-gap technology (abstract) teaches:
where: 
the plurality of capacitors comprises at least 100 capacitors (col 4, lines 21-30, “for a bank of 100 capacitors”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the use of at least 100 capacitors as taught by Fletcher because using a large amount of capacitors increases the available energy stored and increases the voltage discharge for the spark gap electrodes. 
Primary reference Capelli further fails to teach:
the plurality of capacitors each have a length of between 2 mm and 4 mm, and a width of between 1 mm and 3 mm
However, the analogous art of Saito of a mounting structure for capacitors used on a circuit board in a series configuration (abstract, [0011]) teaches: 
the plurality of capacitors each have a length of between 2 mm and 4 mm, and a width of between 1 mm and 3 mm ([0036], the capacitor type of "2012" indicates a multilayer capacitor with a reference length of 2.0 mm, reference width of 1.25 mm, and reference height of 1.25 mm,” which is within the claimed range), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Fletcher to incorporate the use of specifically sized 
Primary reference Capelli further fails to teach:
the plurality of stackable circuit boards each have a thickness of between 0.02 inches and 0.2 inches
However, the analogous art of Nousiainen of a biometric device with a housing for use with medical systems (abstract) teaches:
the plurality of stackable circuit boards each have a thickness of between 0.02 inches and 0.2 inches ([0071], “The thickness of the rigid circuit board may be in the range of 0.4-2 mm, for example in the range of 0.6-1.0 mm” when converted to inches these thicknesses are within the claimed range); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Fletcher, and Saito to incorporate the size of the stackable circuit boards as taught by Nousiainen because it provides a rigid circuit board structure for additional durability while utilizing a thin thickness that reduces size of the device and user ergonomics ([0071]). 
Claims 25-26, 32, 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Strommer, in view of Hayworth, in view of Padberg, in further view of Stevenson. 
Regarding claim 25, primary reference Capelli teaches:

where the capacitor circuits are configured to be coupled to an electrode such that the electrode is in electrical communication with the capacitors and is fixed in at least two degrees of freedom relative to the one or more capacitor circuits ([0071], a plurality of electrodes, e.g, in spark head or module 22 configured to be disposed in the chamber of housing 14; [0098]-[0099], spark head 22b in figure 5 shows capacitors 424a, 424b, 424c connected to the spark gaps 412a-c;  [0103], electrodes are in communication with the capacitors and at a fixed angle relative to the housing which is considered to be the two degrees of freedom relative to the circuit of the capacitor; see also figures 5 and 7A-7B; figure 8;).
Primary reference Capelli fails to teach:
one or more circuit boards each circuit board of the one or more circuit boards having a first side and a second side; and 
a plurality of capacitors coupled to the one or more circuit boards
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for stimulation medical use (abstract, [0028]; [0064]) teaches:
one or more circuit boards each circuit board of the one or more circuit boards having a first side and a second side ([0064]-[0065], “Each one of circuit boards 7261, 2 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14); and 
a plurality of capacitors coupled to the one or more circuit boards ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli to incorporate the stackable circuit board feature as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). 
Primary reference Capelli further fails to teach:

However, the analogous art of Hayworth of a capacitor array device for use with electrode plates (abstract) teaches:
where a first portion of the capacitors is arranged in a first pattern defined by a first plurality of capacitor sets (a capacitor array is provided in which the first set of capacitor plates of the first capacitor, col 3, lines 23-25; first set of capacitor plates comprise at least a first top plate and a first bottom plate… wherein the first top plate and the second top -plate are not aligned at the same vertical level within the array, col 3, lines 27-33; col 8, lines 52-65; figure 5 shows the capacitors arranged in a pattern with col 9, lines 11-55 describing in further detail the figure 7 which shows the sets of capacitors arranged on the circuit board design), a second portion of the plurality of capacitors is arranged in a second pattern defined by a second plurality of capacitor sets (the second set of capacitor plates comprise at least a second top plate and a second bottom plate, wherein the first top plate and the second top plate are not aligned at the same vertical level within the array, col 3, lines 29-33; col 8, lines 52-65; figure 5 shows the capacitors arranged in a pattern with col 9, lines 11-55 describing in further detail the figure 7 which shows the sets of capacitors arranged on the circuit board design), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli and Strommer to incorporate the patterned capacitor 
Primary reference Capelli further fails to teach:
each capacitor set of the first and second plurality of capacitor sets comprises two or more of the capacitors connected in series
However, the analogous art of Padberg of an electrical discharge method for generating a shock wave (col 1, lines 10-15) teaches:
each capacitor set of the first and second plurality of capacitor sets comprises two or more of the capacitors connected in series (figure 3b, shows multiple sets of capacitors with individual capacitors in series; see also col 12, lines 35-75 and col 13, lines 1-21)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, and Hayworth to incorporate the use of parallel sets of capacitors in series as taught by Padberg because it provides the higher voltage required for the spark gap generation but also more practical to increase capacitance of the capacitor bank to generate optimum values of voltage and capacitance in a combined fashion (col 12, lines 65-75, see also table II in col 12). 
Primary reference Capelli further fails to teach:

However, the analogous art of Stevenson of utilizing medical devices with electrodes (abstract, [0027]) teaches:
where the first plurality of capacitor sets defining the first pattern are connected in parallel, and the second plurality of capacitor sets defining the second pattern are connected in parallel ([0236], “Since the high voltage protection capacitors are not in series, but in fact in parallel, it would be well known to any electrical engineer that they could be placed anywhere along the length of the conductors 136a-d.”, as there are multiple capacitors these are considered to be at least 2 sets of capacitors)., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, and Padberg to incorporate the multiple sets of capacitors in parallel as taught by Stevenson because the capacitors serve to dissipate high voltage energy to an electrode and utilizing multiple capacitor sets in parallel enable the storage of greater energy within the capacitor bank. 
Regarding claim 26, the combined references of Capelli, Strommer, Hayworth, Padberg, and Stevenson teach all of the limitations of claim 25. Primary reference Capelli further fails to teach:
where at least one of the one or more circuit boards is interposed between one of the capacitor sets of the first portion of the capacitors and one of the capacitors sets of the second portion of the capacitors

where at least one of the one or more circuit boards is interposed between one of the capacitor sets of the first portion of the capacitors and one of the capacitors sets of the second portion of the capacitors ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14. The components are between multiple sets of circuit boards as shown in the cited figure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, and Stevenson to incorporate the use of circuit boards between the capacitors as taught by Strommer because it reduces overall size of the system and provides a smaller device structure and better ergonomics ([0064]-[0065]). 
Regarding claim 32, the combined references of Capelli, Strommer, Hayworth, Padberg, and Stevenson teach all of the limitations of claim 25. Primary reference Capelli further fails to teach:

However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the one or more circuit boards comprises a plurality of stackable circuit boards ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, and Stevenson to incorporate the stackable circuit boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]).
Regarding clam 34, the combined references of Capelli, Strommer, Hayworth, Padberg, and Stevenson teach all of the limitations of claim 32. Primary reference Capelli further fails to teach:

a second stackable circuit board coupled to the first stackable circuit board.
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the plurality of stackable circuit boards comprises a first stackable circuit board ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14), and 
a second stackable circuit board coupled to the first stackable circuit board ([0064]-[0065], “Each one of circuit boards 7261, 7262 and 7263, includes a plurality of electronic components, such as transistors, capacitors, resistors and the like, similar to plurality of electronic components 474” and “The circuit boards are folded in a pleated manner, thereby giving the set of folded circuit boards an accordion-like shape or a stacked shape (such as plates stacked one on top of the other). Shown as well is a second folded set of circuit boards 724B having another arrangements of flexible connection cables”; see also figure 14).

Regarding claim 35, the combined references of Capelli, Strommer, Hayworth, Padberg, and Stevenson teach all of the limitations of claim 34. Primary reference Capelli further fails to teach: 
where the first portion of the capacitors is coupled to the first stackable circuit board, and the second portion of the capacitors is coupled to the second stackable circuit board
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the first portion of the capacitors is coupled to the first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above), and the second portion of the capacitors is coupled to the second stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, and Stevenson to incorporate the stackable circuit board feature with capacitors on opposite sides of stackable boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). Furthermore, electronic components may be placed on the folded set of circuit boards in such as manner as to optimize the volume consumption the electronic components occupy on the circuit board once the circuit boards are folded over one another. For example, tall electronic components may be positioned over short electronic components when the circuit boards are folded ([0065]). 
Regarding claim 36, the combined references of Capelli, Strommer, Hayworth, Padberg, and Stevenson teach all of the limitations of claim 34. Primary reference Capelli further fails to teach: 
where the first portion of the capacitors is disposed on the first side of the first stackable circuit board, and 
the second portion of the plurality of capacitors is disposed on the second side of the first stackable circuit board, and the second side of the first stackable circuit board is opposite the first side of the first stackable circuit board

where the first portion of the capacitors is disposed on the first side of the first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above, and 
the second portion of the plurality of capacitors is disposed on the second side of the first stackable circuit board, and the second side of the first stackable circuit board is opposite the first side of the first stackable circuit board ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the components on opposite sides of adjacent boards. This is further described in [0050] as cited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, and Stevenson to incorporate the stackable circuit board feature with capacitors on opposite sides of stackable boards as taught by Strommer because using foldable (or stackable as described in [0064]) provides an optimal volume consumption which reduces the overall size of the system and increases space for other hardware components ([0007]; [0008]). Furthermore, electronic components may be placed on the folded set of circuit boards in such as manner as to optimize the volume consumption the electronic components . 
Claims 37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Capelli, in view of Strommer, in view of Hayworth, in view of Padberg, in further view of Stevenson as applied to claim 35 above, and further in view of Chapman. 
Regarding claim 37, the combined references of Capelli, Strommer, Hayworth, Padberg, and Stevenson teach all of the limitations of claim 35. Primary reference Capelli further fails to teach:
A first and second portion of capacitors on a first and second circuit board
However, the analogous art of Hayworth of a capacitor array device for use with electrode plates (abstract) teaches:
A first and second patterned portion of capacitors on a first and second circuit board (a capacitor array is provided in which the first set of capacitor plates of the first capacitor, col 3, lines 23-25; first set of capacitor plates comprise at least a first top plate and a first bottom plate… wherein the first top plate and the second top -plate are not aligned at the same vertical level within the array, col 3, lines 27-33; col 8, lines 52-65; figure 5 shows the capacitors arranged in a pattern with col 9, lines 11-55 describing in further detail the figure 7 which shows the sets of capacitors arranged on the circuit board design)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave 
Primary reference Capelli further fails to teach:
the portion of the plurality of capacitors is coupled to the apparatus in a circular pattern
However, the analogous art of Chapman of a spark gap device for high intensity gap discharge production (abstract) teaches:
the portion of the plurality of capacitors is coupled to the apparatus in a circular pattern (figure 2, shows capacitors 20, 21, 22, 23, 24, and 25 are arranged in a circular pattern -about an axis; for example the axis A.; col 3, lines 3-35); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, and Stevenson to incorporate the capacitors coupled in a circular pattern as taught by Chapman because it enables the use of spark gap electrodes in a position that is coincident with the axis that the capacitors are arranged circularly around. This produces an equivalent distance from each capacitor to the spark gap electrodes and enhances operating efficiency and minimizes inductance so that the time constant of the circuit is a practical minimum (col 3, lines 23-28). 

where the first stackable circuit board further comprises an outer edge and a center, the second stackable circuit board further comprises an outer edge and a center
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
where the first stackable circuit board further comprises an outer edge and a center, the second stackable circuit board further comprises an outer edge and a center ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the connection cables 366 disposed along outer edges of the stackable circuit boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, Stevenson, and Chapman to incorporate the use of outer edges of the stackable circuit boards as taught by Strommer because it reduces the space between the stackable circuit boards by moving the flat cable connector wires to the lateral surface. This produces a more compact hardware package and reduces size of the overall device ([0050]). 
Primary reference Capelli further fails to teach:
the portion of the plurality of capacitors is configured to cause current to flow from the outer edge of the circuit towards the center of the circuit

the portion of the plurality of capacitors is configured to cause current to flow from the outer edge of the circuit towards the center of the circuit (figure 2, shows capacitors 20, 21, 22, 23, 24, and 25 are arranged in a circular pattern -about an axis; for example the axis A.; col 3, lines 3-35. The current flow moves from an outer edge of the circular capacitors to the axis A which is where the electrodes 30 and 31 are located which form the spark gap), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, Stevenson, and Chapman to incorporate the current flow from an outer edge of circular capacitors to a central axis within the circular pattern as taught by Chapman because it enables the use of spark gap electrodes in a position that is coincident with the axis that the capacitors are arranged circularly around. This produces an equivalent distance from each capacitor to the spark gap electrodes and enhances operating efficiency and minimizes inductance so that the time constant of the circuit is a practical minimum (col 3, lines 23-28). 
Regarding claim 40, the combined references of Capelli, Strommer, Hayworth, Padberg, Stevenson, and Chapman teach all of the limitations of claim 39. Primary reference Capelli further teaches:
the electrode is fixed in at least two degrees of freedom relative to the one or more circuits ([0071], a plurality of electrodes, e.g, in spark head or module 22 
Primary reference Capelli further fails to teach:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along the outer edges of the stackable circuit boards
However, the analogous art of Strommer of an electronic component system with a set of stackable and foldable circuit boards for medical stimulation use (abstract, [0028]; [0064]) teaches:
the first stackable circuit board is electrically coupled to the second stackable circuit board by connectors disposed along the outer edges of the stackable circuit boards ([0050]-[0051] and figure 9A. As shown in figure 9A, the stackable circuit boards are arranged in an accordion type fashion with the connection cables 366 disposed along outer edges of the stackable circuit boards).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the therapeutic shockwave generation apparatus of Capelli, Strommer, Hayworth, Padberg, Stevenson, and Chapman to incorporate the use of connectors at outer edges of the stackable circuit boards as taught by Strommer because it reduces the space between the stackable circuit boards by moving the flat cable connector wires to the lateral surface. This 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785